Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with BRIAN JACKSON on March 19, 2021 and March 23, 2021.
The application has been amended as follows: 
In Claim 1, line 6, after “gelling agent”, the clause “wherein the gelling agent is a sulfated or sulfamated polymer, polysaccharide, or glycosaminoglycan” is inserted.
Claim 2 is canceled. 
In Claim 3, line 1, the number “1” is replaced with “2”. 
In Claim 5, line 1, the number “1”is replaced with “2”. 
	In Claim 5, line 3, the phrase “and/or to the gelling agent” is deleted.
	In Claim 5, line 5, after “;” the term “or” is inserted. 
	In Claim 5, lines 7-9, the clause“; and/or the concentration of the silicate platelets ranges from 10 mg/mL to 80 mg/mL (1% to 8 %), or from 15 mg/mL to 50 mg/mL (1.5 % to 5.0%)” is deleted.  
	Claim 6 is canceled. 

wherein the therapeutic agent binds non-covalently to the gelling agent and is complexed non-covalently with the gelling agent” is inserted.  
Claim 11 is canceled. 
In Claim 12, line 1, the number “11” is replaced with “10”.
Claim 14 is canceled. 
In Claim 16, lines 2-3, the expression “, such as a growth factor, such as Fibroblast Growth Factor 2 (FGF-2)” is deleted. 
In Claim 18, line 2, the expression “to the gelling agent, or” is deleted. 
In Claim 18, line 4, after “ ; ”, the term “or” is inserted.
	In Claim 18, lines 6-8, the expression “; and the concentration of the silicate platelets ranges from 10 mg/mL to 80 mg/mL (1% to 8 %), or from 15 mg/mL to 50 mg/mL (1.5 % to 5.0%)” is deleted.  

The following new claims are added:
25.  The composition of claim 1, wherein the concentration of the silicate platelets ranges from 10 mg/mL to 80 mg/mL (1% to 8 %), or from 15 mg/mL to 50 mg/mL (1.5 % to 5.0%).  
26.  The method of claim 10, wherein the concentration of the silicate platelets ranges from 10 mg/mL to 80 mg/mL (1% to 8 %), or from 15 mg/mL to 50 mg/mL (1.5 % to 5.0%).  

28. The method of claim 27, wherein the growth factor is Fibroblast Growth Factor 2 (FGF-2). 
	



















Election/Restrictions
Claims 1, 3, 5, 7-9 24 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims  10, 12, 15-19, 21, 23 and 26-28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 19, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/           Primary Examiner, Art Unit 1617